 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of February 12,
2008 (the “Effective Date”) between Tarragon Corporation, a Nevada corporation
(the “Company”), and «Name» (“Executive”).
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Certain Definitions. In addition to the terms defined elsewhere herein,
certain words or phrases with initial capital letters shall have the meanings
set forth in paragraph 9 hereof.
     2. Employment. The Company shall employ Executive, and Executive accepts
employment with the Company as of the Effective Date, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and ending as provided in paragraph 6 hereof (the “Employment Period”).
Notwithstanding anything in this Agreement to the contrary, Executive will be an
at-will employee of the Company and Executive or the Company may terminate
Executive’s employment with the Company for any reason or no reason at any time,
subject to the terms hereof.
     3. Position and Duties.
     (a) During the Employment Period, Executive shall serve as the «Title» of
the Company and shall have the normal duties, responsibilities and authority of
an executive serving in such position, subject to the power of the Board of
Directors of the Company (the “Board”) or the Chief Executive Officer of the
Company to expand or limit such duties, responsibilities and authority, either
generally or in specific instances.
     (b) During the Employment Period, Executive shall report to the [Chief
Executive Officer or President] of the Company.
     (c) During the Employment Period, Executive shall devote Executive’s best
efforts and Executive’s full business time and attention (except for permitted
vacation periods and reasonable periods of illness or other incapacity) to the
business and affairs of the Company, its subsidiaries and affiliates. Executive
shall perform Executive’s duties and responsibilities to the best of Executive’s
abilities in a diligent, trustworthy, businesslike and efficient manner.
     4. Compensation and Benefits.
     (a) Salary. The Company agrees to pay Executive a salary during the
Employment Period in installments based on the Company’s practices as may be in
effect from time to time. Executive’s initial salary shall be at the rate of
$«Salary» per year (the “Base Salary”). The Board shall review Executive’s
salary from time to time and may, in its sole discretion, increase it.

 



--------------------------------------------------------------------------------



 



     (b) Annual Bonus. During the Employment Period, Executive will be eligible
for an annual bonus based on the achievement of specified performance goals (as
determined by the Board). If the Employment Period ends early pursuant to
paragraph 6 on account of a Voluntary Termination or Termination For Cause, then
Executive forfeits «Hisher» right to the annual bonus award for the applicable
fiscal year in which such termination occurs. Notwithstanding the foregoing,
Executive is guaranteed a minimum annual bonus for the initial 2008 fiscal year
of not less than $ «Bonus» (the “Guaranteed Bonus”). Any bonus earned pursuant
to this subparagraph 4(b) shall be paid to Executive in January of the calendar
year following the calendar year in which such bonus was earned.
     (c) Standard Benefits Package. Executive shall be entitled during the
Employment Period to participate, on the same basis as other employees of the
Company, in the Company’s Standard Benefits Package. The Company’s “Standard
Benefits Package” means those benefits (including insurance, vacation and other
benefits, but excluding, except as hereinafter provided in subparagraph 7(b),
any severance pay program or policy of the Company) for which substantially all
of the employees of the Company are from time to time generally eligible, as
determined from time to time by the Board.
     5. Equity Compensation.
     (a) During the Employment Period, Executive shall be eligible to
participate in such equity incentive compensation plans and programs, if any,
that are generally available to the Company’s senior executives and may receive
equity award grants as determined by the Board in its sole discretion, subject
to the terms and conditions of the applicable plans, programs and arrangements.
     (b) The Company has adopted the Amended and Restated Omnibus Plan (the
“Omnibus Plan”) pursuant to which the Company may grant options, restricted
stock and stock appreciation rights to Executive and other “Participants” (as
defined in the Omnibus Plan).
     (c) Subject to the approval of the “Committee” (as defined in the Omnibus
Plan), and notwithstanding the terms and conditions of the Omnibus Plan or any
agreement evidencing an award, in the event that the Employment Period ends
early pursuant to paragraph 6 on account of any reason other than a Termination
For Cause or a Voluntary Termination, the unvested portion of any award granted
under the Omnibus Plan shall become immediately and fully vested.

2



--------------------------------------------------------------------------------



 



     6. Employment Period.
     (a) Except as hereinafter provided, the Employment Period shall continue
until, and shall end upon, the third anniversary of the Effective Date.
     (b) Notwithstanding (a) above, the Employment Period shall end early upon
the first to occur of any of the following events:
     (i) Executive’s death;
     (ii) the Company’s termination of Executive’s employment due to Permanent
Disability (“Termination for Disability”);
     (iii) a Termination For Cause;
     (iv) a Termination Without Cause;
     (v) a Termination For Good Reason; or
     (vi) a Voluntary Termination.
     7. Post-Employment Payments.
     (a) At the end of Executive’s employment for any reason, Executive shall
cease to have any rights to salary, equity awards, expense reimbursements or
other benefits, except that Executive shall be entitled to (i) any Base Salary
which has accrued but is unpaid, any reimbursable expenses which have been
incurred but are unpaid, and any unexpired vacation days which have accrued
under the Company’s vacation policy but are unused, as of the end of the
Employment Period, (ii) any vested equity award grants or vested plan benefits
which by their terms extend beyond the termination of Executive’s employment
(but only to the extent provided in any equity award theretofore granted to
Executive or under any other benefit plan in which Executive has participated as
an employee of the Company and excluding, except as hereinafter provided in
subparagraph 7(b), any severance pay program or policy of the Company) and
(iii) any benefits to which Executive is entitled under Part 6 of Subtitle B of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”). In addition, Executive shall be entitled to the additional benefits
and amounts described in subparagraph 7(b), in the circumstance described in
such subparagraph.
     (b) If the Employment Period ends early pursuant to paragraph 6 on account
of a Termination for Disability, a Termination Without Cause or a Termination
For Good Reason, Executive shall be entitled to receive:
     (i) «Hisher» Base Salary at the time of such termination for a period of
«Months» months following such termination (the “Severance Period”) in
accordance with the Company’s normal payroll practices;

3



--------------------------------------------------------------------------------



 



     (ii) continuation of the Standard Benefits Package, to the extent available
to terminated employees, including coverage in the Company’s medical and dental
plan (with a monthly premium cost to Executive equal to the amount Executive was
required to pay as a monthly premium for participation in such plan immediately
prior to termination, which amount shall be withheld by the Company from
payments made to Executive as described above in subparagraph (7)(b)(i)) until
the earlier of (i) Executive notifies Company that he/she has coverage under
another employer’s medical plan or (ii) the termination of the Severance Period.
Executive agrees that the period of coverage under such plan shall count against
such plan’s obligation to provide continuation coverage pursuant to COBRA. It is
expressly understood that the Company’s payment obligations and Executive’s
participation rights under this subparagraph (b) shall cease in the event of a
material breach by Executive of the terms of this Agreement; and
     (iii) To the extent that the Guaranteed Bonus for fiscal year 2008 has not
been fully earned or paid prior to the termination of employment, payment of the
Guaranteed Bonus or the pro rata portion thereof earned during the period
Executive was employed by the Company.
     (c) Executive shall not be required to mitigate the amount of any payment
or benefit provided for in this Agreement by seeking other employment.
     (d) Payments Subject to 409A of the Internal Revenue Code. Notwithstanding
the foregoing provisions of paragraph 7, if Executive is a “specified employee,”
determined pursuant to procedures adopted by the Company in compliance with
Section 409A of the Internal Revenue Code (hereinafter “Section 409A”), upon
«Hisher» termination of employment and if any portion of the payments to be
received by Executive upon separation from service would constitute a “deferral
of compensation” subject to Section 409A, then to the extent necessary to comply
with Section 409A, amounts that would otherwise be payable pursuant to this
Agreement during the six-month period immediately following Executive’s
termination of employment will instead be paid or made available on the earlier
of (i) the first business day of the seventh month after Executive’s termination
of employment, or (ii) Executive’s death.
     (e) Release. Notwithstanding anything herein to the contrary, the Company
shall not be obligated to make any payment or provide any benefit under
subparagraph 7(b) hereof unless (i) Executive executes a release of all current
or future claims, known or unknown, arising on or before the date of the release
against the Company and its subsidiaries and the directors, officers, employees
and affiliates of any of them, in a form approved by the Company within thirty
(30) days following the effective date of termination of Executive’s employment
and (ii) Executive does not revoke such release during any applicable revocation
period.

4



--------------------------------------------------------------------------------



 



     8. Covenants; Confidentiality; Nonsolicitation.
     (a) Return of Company Property. Executive agrees that upon termination of
Executive’s employment with the Company, for any reason, Executive shall return
to the Company, in good condition, all property of the Company, including
without limitation, all credit cards, cash advances, work papers, computers,
computer programs or tapes, telephones, blackberries or similar devices,
customer lists, keys to facilities, vehicles or other items of transportation.
In the event that such items are not so returned, the Company will have the
right to charge Executive for all reasonable damages, costs, attorneys’ fees and
other expenses incurred in searching for, taking, removing and/or recovering
such property.
     (b) Cooperation. Executive agrees to make himself available, when
reasonably requested, for depositions or testimony or to provide any other
assistance requested in connection with any claim, dispute, lawsuit or
administrative proceeding that may be brought by or against the Company and/or
its subsidiaries after severance or termination of his/her employment. In the
event Executive is called upon to render such services, the Company agrees to
reasonably compensate Executive for such services.
     (c) Confidentiality. Executive will keep in strict confidence, and will
not, directly or indirectly, at any time, during or after Executive’s employment
with the Company, disclose, furnish, disseminate, make available or, except in
the course of performing Executive’s duties of employment with the Company, use
any trade secrets or confidential business and technical information of the
Company or its customers or vendors, without limitation as to when or how
Executive may have acquired such information. Such confidential information
shall include, without limitation, the Company’s unique business techniques,
training, service and business manuals, promotional materials, training courses
and other training and instructional materials, vendor and product information,
pipeline and prospective deal information, or other business information.
Notwithstanding the foregoing, “confidential information” herein shall not
include information, knowledge and processes generally known to the public other
than as a result of disclosure by Executive. The prohibition on disclosure
herein shall not apply in the event Executive is asked by the Board to make such
disclosure in the course of performing Executive’s duties and obligations to the
Company or is required to make such disclosure by a court of competent
jurisdiction, by any governmental agency or by any administrative, legislative
or regulatory body. Executive specifically acknowledges that all such
confidential information, whether reduced to writing, maintained on any form of
electronic media, or maintained in the mind or memory of Executive and whether
compiled by the Company, and/or Executive, derives independent economic value
from not being readily known to or ascertainable by proper means by others who
can obtain economic value from its disclosure or use, that reasonable efforts
have been made by the Company to maintain the secrecy of such information, that
such information is the sole property of the Company and that any retention and
use of such information by Executive during the Employment Period (except in the
course of performing Executive’s duties and obligations to the Company) or after
the termination of Executive’s employment shall constitute a misappropriation of
the Company’s trade secrets.

5



--------------------------------------------------------------------------------



 



     (d) Agreement Not to Solicit Employees; Non-Disparagement. Executive agrees
that for a period of one (1) calendar year following the termination of «Hisher»
employment with the Company for any reason: (i) Executive will not, either alone
or on behalf of any other business engaged in a “Competing Business” solicit or
induce, or in any manner attempt to solicit or induce, any person employed by,
or as an agent of, the Company or its affiliates to terminate his or her
contract of employment or agency (including employees at will), as the case may
be, with the Company or its affiliates (other than Executive’s secretary or
direct assistant); and (b) Executive agrees not to make or to encourage others
to make statements of any kind that are critical, negative, defamatory or
disparaging in nature with regard to the Company or its affiliates, including
written, oral or electronic statements.
     (e) Company’s Duty to Indemnify and Defend. The Company agrees to and
hereby affirms its obligations to indemnify Executive to the fullest extent
authorized or permitted by applicable law, and to advance expenses and costs of
defense to the fullest extent authorized or permitted by applicable law, both
during and following the termination of Executive’s employment with the Company,
as authorized under Article Ninth of its Articles of Incorporation, in the event
that Executive is made or threatened to be made a party or witness to any
action, suit or proceeding (whether civil or criminal or otherwise) by reason of
Executive’s position with or as an officer of the Company or by reason of the
fact that Executive is or was serving in any other position or capacity for any
other corporation, partnership, joint venture, trust or other enterprise at the
request of the Company.
     9. Definitions.
     (a) “Competing Business” includes any person, entity or enterprise engaged,
in whole or in part, in the acquisition, operation, leasing and management,
design, development, construction, marketing or sale of high-density residential
communities, mixed use developments, or commercial real estate.
     (b) “Permanent Disability” means that Executive, because of accident,
disability, or physical or mental illness, is incapable of performing
Executive’s duties to the Company or any subsidiary, as determined by a majority
of the members of the Board of Directors. Notwithstanding the foregoing,
Executive will be deemed to have become incapable of performing Executive’s
duties to the Company or any subsidiary, if Executive is incapable of so doing
for (i) a continuous period of 90 days and remains so incapable at the end of
such 90 day period or (ii) periods amounting in the aggregate to 180 days within
any one period of 365 days and remains so incapable at the end of such aggregate
period of 180 days.
     (c) “Termination For Cause” means the termination by the Company or any
subsidiary of Executive’s employment with the Company or any subsidiary as a
result of (i) the conviction of Executive for a felony or a fraud, (ii) gross
negligence by Executive with respect to the Company or any subsidiary or
affiliate of the Company, (iv) Executive’s abandonment of Executive’s employment
with the Company or any subsidiary, or (v) any material breach by Executive of
this Agreement, any other material

6



--------------------------------------------------------------------------------



 



agreement with the Company or any subsidiary, or a material employment policy of
the Company, which is not cured within thirty days after written notice thereof
to Executive.
     (d) “Termination For Good Reason” means Executive’s termination of
Executive’s employment as a result of (i) a decrease in the Base Salary, or
(ii) any breach of this Agreement by the Company that is not cured within thirty
(30) days after receipt by the Company of written notice from Executive of such
breach ; provided, that “Good Reason” shall cease to exist for an event on the
sixtieth (60th) day following the occurrence or, if later, Executive’s knowledge
thereof, unless Executive has given the Company written notice thereof prior to
either such date.
     (e) “Termination Without Cause” means the termination by the Company or any
subsidiary of Executive’s employment with the Company or any subsidiary for any
reason other than a termination for Permanent Disability or a Termination for
Cause.
     (f) “Voluntary Termination” means Executive’s termination of Executive’s
employment with the Company or any subsidiary for any reason, other than a
Termination for Good Reason.
     10. Survival. Subject to any limits on applicability contained therein,
paragraph 8 hereof shall survive and continue in full force in accordance with
its terms notwithstanding any termination of the Employment Period.
     11. Taxes. The Company may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any applicable law, regulation or ruling. Notwithstanding
any other provision of this Agreement, the Company shall not be obligated to
guarantee any particular tax result for Executive with respect to any payment
provided to Executive hereunder, and Executive shall be responsible for any
taxes imposed on Executive with respect to any such payment.
     12. Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:
     Notices to Executive:
«Name»
«Address»
«Citystate»
     Notices to the Company:
Attn: Chief Executive Officer
Tarragon Corporation
423 West 55th Street
12th Floor
New York, New York 10019

7



--------------------------------------------------------------------------------



 



or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered.
     13. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability shall
not affect any other provision, but this Agreement shall be reformed, construed
and enforced as if such invalid or unenforceable provision had never been
contained herein.
     14. Prevailing Party’s Litigation Expenses. In the event of litigation
between the Company and Executive related to this Agreement, the non-prevailing
party shall reimburse the prevailing party for any costs and expenses
(including, without limitation, attorneys’ fees) reasonably incurred by the
prevailing party in connection therewith.
     15. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.
     16. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.
     17. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, executors, personal representatives, successors and assigns, except that
neither party may assign any rights or delegate any obligations hereunder
without the prior written consent of the other party. Executive hereby consents
to the assignment by the Company of all of its rights and obligations hereunder
to any successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder.
     18. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the internal, substantive laws of the State of «NYTX».
Executive agrees that the state and federal courts located in the State of
«NYTX» shall have jurisdiction in any action, suit or proceeding against
Executive based on or arising out of this Agreement and Executive hereby:
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process in connection with any action, suit or proceeding against Executive;
and (c) waives any other requirement (whether imposed by statute, rule of court
or otherwise) with respect to personal jurisdiction, venue or service of
process.
     19. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive, and
no course of

8



--------------------------------------------------------------------------------



 



conduct or failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement.
[SIGNATURES ON FOLLOWING PAGE]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  Tarragon Corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                     
 
  «Name»        

10